There surely can be but one right beginning in giving evidence. In trials of ejectment it is highly important to a clear comprehension of claims, that the parties should deraign their titles in regular order, from their foundation, or grant. This is the natural order of things, and ought to be observed. Where a claim depends on several title papers, from one person to another, it ought to be shown in the order in which titles were made. Under a different view of the subject, the time, and even the gravity, of a court of justice may be sported with. One of the parties shows to the Court a deed which has no connection with the title of the other party. Beginning for instance in the middle of a chain of title, then running from one title to another. The Court, to be sure, can put this apparently *Page 398 
discordant matter together after much time has been exhausted, but the parties may not be able to connect the claim for the want of some title paper; and so the whole business falls to the ground after an examination for a day or two. Much public time is lost, and no useful purpose answered. A party might know he could not make out a title, and yet take up the time of the Court in this way, if he be permitted. Various inducements might produce such a course. To ascertain the opinion of the Court on some particular points, or stave off some other cause on the docket. We know that it has frequently been the case that causes after lengthy examination have miscarried in this way, for want of some title paper. The introduction of evidence upwards, in a regular connection, would be attended with some of these inconveniences, though not so many; this however would be inverting the natural order of things.